AWC (CPA) Limited CERTIFIED PUBLIC ACCOUNTANTS 7/F, Nan Dao Commercial Building 359-361 Queen’s Road Central Hong Kong Tel : (852) 2851 7954 Fax: (852) 2545 4086 May 4, 2016 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 We have read the statements made by CN Dragon Corporation (the “Company”) in Item 4.01 of the Company’s Current Report on Form 8-K dated May 4, 2016 and agree with the statements made regarding our firm. We have no basis to agree or disagree with other statements of the Company made under Item 4.01 therein. /s/ AWC (CPA) Limited Certified Public Accountants
